Citation Nr: 0102454	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  99-21 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Determination of an initial evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel



INTRODUCTION

The veteran had active service from March 1969 to December 
1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  The veteran appealed those decisions to the BVA and 
the case was referred to the Board for appellate review. 

In August 2000, the veteran submitted additional evidence to 
the Board and waived RO consideration of such evidence.


FINDINGS OF FACT

1.  Diagnosed tinnitus has been related to service by 
competent medical evidence.

2.  PTSD is manifested by significant impairment of the 
veteran's social and occupational functioning, with impaired 
short-term memory and periods of depression, but without a 
flattened affect, circumlocutory or stereotyped speech, 
difficulty in understanding complex commands, impairment of 
long term memory, judgment, or abstract thinking, or 
disturbance of motivation.  


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110 
(West 1991); Veterans Claims Assistance of Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2000).

2.  The schedular criteria for an evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Tinnitus

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified, in part, as amended at 38 U.S.C. 
§ 5103A).  This law sets forth requirements for assisting a 
claimant in developing the facts pertinent to his or her 
claim.  The Board finds that while this law was enacted 
during the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal, particularly in light of the 
favorable outcome as set forth below.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (when the Board addresses a 
matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim, and the RO has 
made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  Moreover, 
the veteran has been provided with a recent VA examination.  
As such, the Board finds that the duty to assist has been 
complied with, and the Board will proceed with appellate 
disposition.  

The veteran's service medical records reported no complaints 
of, or treatment for, tinnitus or ringing in the ears.  His 
service separation examination report did indicate the 
presence of a right ear hearing disability under 38 C.F.R. 
§ 3.385, for which service connection has been granted.  
Neither the service separation examination report nor the 
subsequent October 1971 examination report noted any other 
audiological symptoms or complaints.  

A June 1998 VA examination report noted that the veteran had 
constant, bilateral, tinnitus, with a date of onset of 1970.  
A June 2000 VA audiology report noted that the veteran had 
tinnitus due to "Vietnam noise exposure."  

The veteran served in the Infantry of the United States Army.  
In view of the two post-service VA medical reports that 
conclude that tinnitus is due to noise exposure during the 
veteran's period of service, the Board, resolving all 
reasonable doubt in the veteran's favor, 38 C.F.R. § 3.102, 
finds that tinnitus was incurred in service.  

II.  Increased Evaluation for PTSD

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  An appeal from the initial assignment of a 
disability rating requires consideration of the entire time 
period involved and contemplates staged ratings, where 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  
After reviewing the record, the Board finds that the record 
as it stands is adequate to allow for equitable review of the 
veteran's claims and that no further action is necessary to 
meet the duty to assist. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

Under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, a 30 
percent evaluation is warranted for PTSD resulting in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted where the disorder manifests 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Higher ratings are warranted for more severe 
symptoms.

VA psychiatric treatment records from January to October 1999 
noted the veteran complained of intrusive memories of Vietnam 
, hypervigilence, hyper-startle response, nervousness when 
among crowds, anger outbursts, nightmares and sleeplessness.  
He also said he had a constant fear that someone was going to 
slash his throat, and he constantly kept his hands on his 
throat.  He gave a past history of heavy alcohol consumption 
but denied current use of alcohol.  The veteran was 
cooperative, his speech was soft, coherent, and relevant, but 
also circumstantial, his affect was wide ranging, his mood 
was depressed, and he almost became tearful when talking 
about combat events.  He denied current suicidal or homicidal 
ideation, there were no hallucinations and no evidence of 
psychosis.  His remote memory was good but his short term 
memory was impaired mostly from decreased concentration.  
Abstract thinking, judgment, and insight were all fair.  

The veteran was concerned that he would lose his job because 
of his tendency to isolate himself from his co-workers, and 
he also said that he had difficulty concentrating and 
maintaining his train of thought during meetings.  In 
September 1999, he was angry after receiving a letter from 
the RO notifying him of the initial assignment of a 
noncompensable evaluation for PTSD.  He continued to complain 
about the impact his symptoms were having on his employment 
and his marriage, and he said he felt that his wife might 
divorce him.  Treatment records from October 1999 noted that 
he complained of panic attacks and continuous depression.  
The treating physician described the veteran's social and 
occupational functioning as significantly impaired.  Later 
that month, the physician reiterated these findings in a 
statement submitted on the veteran's behalf.

The veteran received a VA psychiatric examination in June 
1999.  He complained of frequent nightmares and of waking up 
in the middle of the night, constant flashbacks, decreased 
energy, hypervigilence, suspiciousness, and distrust of 
others.  He said that he was able to interact with others, 
but preferred to avoid them, and that he had a spontaneous 
temper, but that he was generally able to control it.  He 
said that he had a constant fear of having his throat cut and 
he would focus on this and would go to sleep with his hands 
around his throat.  He had survivor's guilt, as well as anger 
about the war.  He said his memory and concentration were 
slipping.  He said that he would occasionally get depressed 
and had crying spells.  He reported past suicidal ideation 
but denied any current intent or plan.  

He was cooperative, alert and coherent.  His affect was 
reported as being appropriate and pleasant but rather 
dignified and he did not express a great deal of emotion.  He 
denied any hallucinations or delusions.  His hobbies were 
hunting and fishing, and his social life was limited entirely 
to family events and to going to church.  The examiner 
diagnosed PTSD with a GAF of 65.  It was also noted that his 
incapacity was moderate.  

Following a careful review of the evidence, the Board finds 
that the disability picture presented by the veteran's PTSD 
is properly evaluated as 30 percent disabling.  That is, his 
symptoms more closely relate to occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, than it approximates occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The Board notes that the veteran's VA physician reported in 
October 1999 that the veteran did have significant impairment 
of his social and occupational functioning.  However, the 
majority of the remaining criteria for an increased 
evaluation have not been met.  While the veteran did not 
express a great deal of emotion, his affect was not described 
as flattened but rather as appropriate and rather dignified.  
In January 1999, his speech was described as circumstantial, 
but subsequent entries reported that it was coherent and 
relevant.  At no time has it been described as circumlocutory 
or stereotyped.  The veteran complained of panic attacks in 
October 1999, but the frequency of such attacks was not 
reported.  There has been no evidence that he has difficulty 
in understanding complex commands.  The veteran's short term 
memory was impaired, but his long term memory was normal, and 
his judgment and abstract thinking were described as fair.  
Finally, the veteran did suffer from periods of depression, 
but there was no evidence of disturbances of motivation.  

In addition, the Board notes that the veteran's PTSD is not 
manifested by the following symptoms: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships; total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of the 
veteran's close relatives, his own occupation, or his own 
name. In view of these findings, the Board finds that the 
evidence is against an evaluation in excess of 30 percent for 
PTSD since the initial assignment of that rating upon the 
grant of service connection.


ORDER

Service connection for tinnitus is granted.

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.  







		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals



 



